Citation Nr: 1511515	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  13-05 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a low back disability.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a left arm/shoulder disability, claimed as secondary to a neck disability.

3.  Entitlement to service connection for a neck disability.


REPRESENTATION

Veteran represented by:	Penelope E. Gronbeck, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.C. Chapman


INTRODUCTION

The Veteran served on active duty from August 1971 to August 1973.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  In November 2014, a videoconference hearing was held before the undersigned.  A transcript is associated with the record.

The issue of service connection for a left arm/shoulder disability (on de novo review) is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  The Veteran did not appeal a December 1980 rating decision which denied service connection for a back injury, finding generally that the back injury in service was acute and unrelated to any current back symptomatology.

2.  Evidence received since the December 1980 rating decision, including an August 2014 private positive nexus opinion, relates to the previously unestablished elements of whether the Veteran has a current back disability that is attributable to service.

3.  A January 1974 decision denied service connection for a left shoulder disability, finding generally that the Veteran failed to report for a VA examination.

4.  Evidence received since the January 1974 rating decision, including postservice treatment records and the Veteran's lay statements, relates to the previously unestablished elements of whether the Veteran has a current left shoulder disability that is attributable to service.

5.  It is reasonably shown that the Veteran's low back disability had its onset during his active service.

6.  It is reasonably shown that the Veteran's neck disability had its onset during his active service.


CONCLUSIONS OF LAW

1.  The December 1980 rating decision denying service connection for a back injury is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2014).

2.  New and material evidence has been received to reopen the claim for service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R.    § 3.156 (2014).

3.  The January 1974 decision denied service connection for a left shoulder disability denying service connection for a left shoulder disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2014).

4.  New and material evidence has been received to reopen the claim for service connection for a left arm/shoulder disability.  38 U.S.C.A. § 5108 (West 2014);     38 C.F.R. § 3.156 (2014).

5.  Service connection for lumbar spine disability is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014). 

6.  Service connection for cervical spine disability is warranted. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As discussed in the above Findings and Conclusions, sufficient evidence has been received to reopen the claims for the low back and left shoulder disabilities.  Based on this evidence, the Board reopens and has jurisdiction of the underlying merits.  As discussed below, the evidence of record supports granting the reopened claim for service connection for the lumbar spine disability and the claim for service connection for the cervical spine disability.  De novo review of the claim for service connection for a left arm/shoulder disability is addressed in the Remand below.  

As this decision reopens the Veteran's claims for service connection for a back disability and a left shoulder disability, and grants the claims for service connection for back and neck disabilities, discussion of the adequacy of VA's duties to notify and assist is unnecessary as no prejudice will result.  

Low Back and Neck Disabilities

It is not in dispute that the Veteran has disabilities the lumbar and cervical spine.  Such disabilities are diagnosed, including by VA examination.  The Veteran has reported he experienced low back pain in service after heavy physical laboring during training.  He stated that he carried heavy wooden timbers, which he estimated weighed 400 pounds.  He also reported rappelling down the side of a mounting carrying another soldier on his back who weighed more than him and stated that his head and neck were forced backward into extension.  He indicated that following that incident, he developed neck pain.  Service treatment records show the Veteran's reports of left flank and lumbar spine pain.  In January 1974 (5 months after separation from service), the Veteran again reported a back ache and was assessed with a low back spasm/muscle strain.  In August 2014, a private physician opined that the Veteran's current cervical and lumbosacral conditions are casually related to the Veteran's service.  The physician noted the Veteran's reports of injury in service and cited to the factual record, including the Veteran's service treatment records and postservice treatment records.  Following a review of the record and physical examination of the Veteran, the physician concluded that the Veteran's service is connected to the "progressive development of his cervical and lumbosacral condition[s]."  As this physician cited to the factual record and the opinion was based on a thorough examination of the Veteran, the Board finds this opinion to be of substantial probative value.  Although cognizant that the Veteran had noted back problems prior to service, again, the evidence of record supports a finding that a current back disability is attributable to an independent back injury in service.

The Board also acknowledges the February 2000 and June 2011 VA examiners' opinions (with August 2011 addendum opinion) that the Veteran's low back and neck disabilities were unrelated to service.  However, these opinions do not appear to consider the Veteran's lay statements indicating that he has suffered back and neck problems since service.  Further, the June 2011 VA examiner's opinion appeared to raise the possibility that the Veteran's trauma in service could have led to the degeneration of his lumbar and cervical spine.  The August 2011 addendum opinion also does not appear to consider the Veteran's complaints and treatment for a back condition in service.  For these reasons, the Board finds that the February 2000, June 2011, and August 2011 opinions to be less probative than the August 2014 private medical opinion.

Accordingly, resolving all remaining doubt in favor of the Veteran, the Board finds that it is reasonably shown that his lumbar spine and cervical spine disabilities manifested in service and has persisted since, and that service connection for lumbar spine and cervical spine disabilities is warranted.


ORDER

The claim for service connection for a low back disability is reopened.

The claim for service connection for a left arm/shoulder disability is reopened.

The claim for service connection for lumbar spine disability is granted.

The claim for service connection for cervical spine disability is granted.


REMAND

Initially, the Board notes that the Veteran testified he is receiving Social Security Administration (SSA) disability benefits.  Records pertaining to the award of such benefits are constructively of record, and as they may contain pertinent information, attempts to secure them should be made.  The AOJ should also obtain updated VA treatment records.

Additionally, the Veteran contends that he has a left arm/shoulder disability that is secondary to his neck disability.  VA treatment records show a diagnosis of degenerative changes of the shoulder.  The Board finds that the opinion evidence of record is insufficient to adjudicate this claim on the merits.  As the decision above grants service connection for cervical spine disability, the Board finds that a medical opinion is warranted to determine if he has a left arm/shoulder disability that is related to his neck.

Accordingly, the case is REMANDED for the following actions:

1.  Secure for the record from SSA a copy of the Veteran's award of SSA disability benefits and copies of all medical records considered in connection with such award.  If any such records are unavailable, the reason for their unavailability must be noted in the record, and the Veteran should be so advised.  

2.  Secure for the record copies of any (and all) updated clinical records of any VA treatment the Veteran has received for a left arm/shoulder disability.

3.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his left arm/shoulder disability.  It is imperative that the record be made available to the examiner for review in connection with the examination.  After a review of the record and examination of the Veteran, the examiner should respond to the following:

(a)  Diagnose all left arm/shoulder disability entities.

(b)  For any diagnosed left arm/shoulder disability, it is at least as likely as not (a 50% or greater probability) that such is related to the Veteran's service?

(c)  If it is determined that a left arm/shoulder disability is not related directly to the Veteran's service, please opine whether it is at least as likely as not (a 50% or greater probability) that such disability was caused or aggravated (increased in severity beyond the natural progression) by the Veteran's service-connected cervical spine disability?

The examiner must explain the rationale for all opinions.

4.  Then review the record and readjudicate the claim for service connection for a left arm/shoulder disability.  If it remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his attorney-representative the opportunity to respond before the case is returned to the Board.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathanial J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


